Two judgments of the Supreme Court, Queens County, rendered July 13, 1965, one as to appellant Corley and one as to appellant Pate, and a third judgment of said court rendered September 23, 1965 as to appellant Harris, reversed, on the law, and new trial ordered as to each appellant. We are constrained to reverse and order a new trial because (a) there were violations of section 393-b of the ■ Code of Criminal Procedure in the prosecutor’s opening and in the testimony of the People’s witnesses (People v. Trowbridge, 305 N. Y. 471; People v. Lord, 20 A D 2d 579); (b) there were a number of improprieties in the charge to the jury (People v. Roberts, 26 A D 2d 655; People v. Palmieri, 12 A D 2d 522); and (c) the prosecutor in summation improperly commented upon the failure of defendants to testify *547in their own behalf (People v. Gould, 25 A D 2d 160, 162). Beldock, P. J., Ughetta, Christ, Rabin and Benjamin, JJ., concur.